Case 1:19-cr-00014-RGE-HCA Document 2 Filed 03/26/19 Page 1 of 3
RECEIVED

: MAR 2 6.2019
IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF IOWA CLERK OF DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, ) Criminal No. 1:19-cr-014

) ;
v. ) INDICTMENT

) |

DALTON LEE DUKES, ) T.18, U.S.C. § 922(2)(1)

| )  'T. 18, U.S.C. § 924(e)(1)(A)
Defendant. )  T.21, U.S.C. §§ 841(@)(1), 841(b)(1)(A),(B)

) T.21,U,S.C. § 846

THE GRAND JURY CHARGES:

COUNT I

(Conspiracy to Distribute a Controlled Substance)

That from an unknown date, but beginning at least as early as November of 2018 and
continuing upto and including February 15, 2019, in the Southern District of Iowa and elsewhere,
the defendant, DALTON LEE DUKES, did knowingly and intentionally conspire with other
persons, known and unknown to the Grand Jury, to knowingly distribute a controlled substance,
that is, at least 500 grams or more of a mixture and substance containing methamphetamine, and
at least 50 grams of methamphetamine, a Schedule II controlled substance, in violation of Title 21,
United States Code, Section 841 (a)(1).

This is a violation of Title 21, United States Code, Sections 846, 841(b)(1}(A).

THE GRAND JURY FURTHER CHARGES:

COUNT 2 )
(Distribute a Controlled Substance)

That on or about November 29, 2018, in the Southern District of lowa, defendant DALTON
LEE DUKES did knowingly and intentionally distribute a controlled substance, that is, at least
five grams of methamphetamine, a Schedule JI controlled substance.

This is a violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B).

i

 
Case 1:19-cr-00014-RGE-HCA Document 2 Filed 03/26/19 Page 2 of 3

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Distribute a Controlled Substance)

That on or about December 5, 2018, in the Southern District of lowa, defendant DALTON
LEE DUKES did knowingly and intentionally distribute a controlled substance, that is, at least 5
grams of methamphetamine, a Schedule IT controlled substance.

This is a violation of Title 21, United States Code, Sections 841(a)(1), 841(b)C1)(B).
THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Distribute a Controlled Substance)

That on or about January 7, 2019, in the Southern District of lowa, defendant DALTON
LEE DUKES did knowingly and intentionally distribute a controlled substance, that is, at least
five grams of methamphetamine, a Schedule II controlled substance,

This is a violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B).

THE GRAND JURY FURTHER CHARGES:

COUNT 5
(Carry a Firearm in Relation to a Drug Trafficking Crime)

On or about February 15, 2019, in the Southern District of lowa, defendant, DALTON
LEE DUKES, did knowingly carry a firearm, that is, a loaded Taurus, Model 709, 9mm semi-
automatic handgun, serial number TJT97010, during and in relation to a drug trafficking crime
for which the defendant may be prosecuted in a court of the United States, to-wit: Conspiracy to
Distribute a Controlled Substance, in violation of Title 21, United States Code, Section 846 as
charged in Count 1.

‘This is a violation of Title 18, United States Code, Section 924(c)(1)(A).

 
Case 1:19-cr-00014-RGE-HCA Document 2 Filed 03/26/19 Page 3 of 3

THE GRAND JURY FURTHER CHARGES:

COUNT 6
(Possession of a Firearm by a Prohibited Person)

That on or about February 15, 2019, in the Southern District of Iowa, the Defendant,
DALTON LEE DUKES, having been previously convicted of a crime punishable by imprisonment
for a term exceeding one year, did knowingly possess, in and affecting commerce, a loaded
firearm, that being, Taurus, Model 709, 9mm semi-automatic handgun, serial number TJT97010.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and 924(a}{2),

THE GRAND JURY FINDS:
Notice of Forfeiture

Upon conviction for the offenses alleged in Count 5 or Count 6 of this Indictment, the
defendant shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853,
Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c),
the firearm and ammunition involved in the commission of said offenses, including, but not limited

to, the firearm and ammunition identified in this Indictment.

A TRUE BILL.

FORYPER SON

Mare Krickbaum
United States Attorne

   
    

 

  

“Richard E. Rothrock
Assistant United States Attorney
